  HOWARD INDUSTRIES
  303 Howard Industries, Inc.,
 Transformer Division
 and
 International Brotherhood 
of Electrical Wor
k-ers, Local 
1317.  Case 
15ŒCAŒ018637
 March 
23, 2015
 SUPPLEMENTAL DECISIO
N AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA 
 AND 
HIROZAWA
 On November 20, 2009, Administrative Law Judge 
George Carson II issued the attached supplemental dec
i-sion.
1  The General Counsel filed exceptions and a su
p-porting brief, and the Respondent filed an an
swering 
brief.
2  The National Labor Relations Board has 
delegated its 
authority in this proceeding to a three
-member panel.  
 The Board has 
considered the supplemental decision 
and the record in light of the exceptions and briefs and 

has decided to affirm 
the judge
™s rulings, findings, and 
conclusions only to the extent consistent with this Su
p-plemental Decision and Order. 
 Specifically, we reverse 
the judge
™s dismissal of the allegation that the Respon
d-ent violated Section 8(a)(1) by threatening 
Union 
Stew-ard 
James 
Chancellor
 with discipline for using notes 
while representing 
employee Dasmeon 
Caraway during 
an investigatory interview.  
 I. BACKGROUND
 The Respondent 
manufactures electrical products, i
n-cluding transformers, at various locations.
  In early April 
2008, Caraway
 failed to use a 
ﬁbreakdown pad
ﬂ to 
pre-vent denting 
the 
transformer components
 on which he 
was working
.  On April 7, Caraway was directed to r
e-port to human resources for an investigatory interview
, and he requested the presen
ce of a union steward.  Cha
n-cellor met with Caraway prior to the interview and took 

notes.  Chancellor
™s notes suggest that Caraway was 
aware that the interview was related to his failure to use a 
breakdown pad.  Chancellor, pursuant to his conversation 
with Caraway, wrote in his notebook, 
ﬁI never was act
u-1 On October 22, 2009, the Board issued an unpublished Decision 
and Order severing and remanding to the judge a single allegation that 
the Respondent violated Sec. 8(a)(1) by threatening James Chancellor, 
an employee and union steward, with discipline for u
sing notes while 
representing employee Dasmeon Caraway during an investigatory 
interview.  (The Board affirmed an unfair labor practice finding regar
d-
ing the Respondent™s removal of another steward from the plant.) 
 The 
Board directed the judge to prepare 
a supplemental decision containing 
credibility resolutions, findings of fact, and conclusions of law regar
d-
ing whether the Respondent threatened Chancellor with suspension, 

and to explain the basis for his findings.  
 2 The Respondent™s filing was captione
d as a Motion to Strike E
x-
ceptions, but the Board, by letter, subsequently notified the Respondent 

that it would consider the motion as an answering brief. 
 ally trained to do that job.  I only filled in when he nee
d-ed me.  Im am (sic) actually a pay rate 17
Œpainter.
ﬂ   The investigatory interview was conducted by Human 
Resources Generalist Brant Stringer
, a 
statutory superv
i-sor
.  Stringer asked Caraway various questions
 about 
his 
failure to use the breakdown pad.  During the interview, 
Chancellor raised his notebook, drawing Caraway
™s at-tention to his notes regarding Caraway
™s claimed lack of 
training.  Caraw
ay read aloud what was written.  Stringer 
then told Chancellor to close the notebook.  Chancellor 
refused, stating that he was using it 
ﬁas a tool
ﬂ to repr
e-sent Caraway.  Stringer
 then
 told 
Chancellor
 to 
ﬁ[g]et the 
notebook out of there before I suspend yo
u.ﬂ  Chancellor 
then complied.  Following the investigatory interview, 

Chancellor and Stringer spoke. 
 Stringer assured Cha
n-cellor that using the notebook was not a problem, but that 

he 
ﬁdid not want the employees to use it as a script.
ﬂ  Prior to this inc
ident, Chancellor used his notebook in 
representing employees 
at other investigatory interviews, 

and 
he 
continued to do so
 afterwards
.  II.  THE JUDGE
™S SUPPLEMENTAL DECIS
ION
 The judge dismissed the 
allegation that the threat of 
suspension violated Section
 8(a)(1).  He reasoned 
that, 
because this was an investigatory interview and not a 

grievance meeting, the
 Respondent 
could insist on hea
r-ing 
Caraway
™s own account of the matters being invest
i-gated
.  See
 NLRB v. 
J. 
Weingarten, 
420 U.S. 251, 260 
(1975). 
 The judge emphasized that Chancellor was not 
threatened with discipline for taking or making notes, but 
for his refusal to stop using the notebook to provide 
Car-away
 with a 
prepared
 response.  
 III. DISCUSSION
 Contrary to the judge, we find that the Respon
dent vi
o-lated Section 8(a)(1) by threatening Chancellor with su
s-
pension for using his notes during the investigatory i
n-terview. 
 In Weingarten
, supra, 
the Supreme Court held 
that 
an employee has a Section 7 
right to 
the presence of a union 
representative a
t an investigatory interview that the e
m-ployee reasonably believes may result in discipline.  420 
U.S. at 260
Œ263.  At the same time, 
the
 employer
 is ent
i-tled to
 investigate an employee
™s alleged misconduct 
without interference from union officials and, 
further, is 
free to insist on hearing the employee
™s own account of 
the matter under investigation.  Id. at 260.  
The role of 
the union representative under 
Weingarten
, however, 
includes providing 
assistance and counsel to employees 
who may lack the abilit
y to express themselves
 or who 
 362 NLRB No. 35
                                                              DECISIONS OF
 THE NATIONAL LABOR R
ELATIONS BOARD
 304 may be 
ﬁtoo fearful or inarticulate .
 . . to raise extenua
t-ing factors
.ﬂ  Id.
 at 260
Œ263 fn. 7. 
 Accordingly, the u
n-ion representative 
need not 
ﬁsit silently like a mere o
b-server
ﬂ; he is entitled to give 
ﬁactive assistance
ﬂ to the 
employee.  
Washoe Medical Center
, 348 NLRB 361, 361 
(2006) (quoting 
Barnard College
, 340 NLRB 934, 935 
(2003)).
 Serving as an employee
™s Weingarten
 representative is 
protected union activity.  
Murtis Taylor Human Services 
Systems
, 360 NLRB 546, 547
 (2014);
 Corrections Corp. 
of America
, 347 NLRB 632, 636 (2006).  In keeping with 
an employee
™s right to active 
Weingarten
 representation, 
the Board has held that a representative
™s conduct r
e-mains protected even when he interrupts the employer
™s 
questioni
ng to ask clarifying questions
3 or advises the 
employee to refrain from answering certain questions 
until clarification is given.
4   Here, we find that 
Chancellor
™s conduct 
during the i
n-terview 
was protected under the Act
 and that the R
e-spondent
™s threat 
to discipline him was therefore unla
w-ful
.  Similar to the 
conduct of the u
nion 
steward in 
Mur-tis Taylor
, Chancellor
™s use of 
the
 notebook provided 
clarification and counsel 
to Caraway
 by reminding him 
of his lack
-of-training defense
.  And Caraway was ent
i-tled to have Chancellor remind him of his defense at that 
point in the interview, 
ﬁwhen it [was] most useful to both 
employee and employer.
ﬂ  See 
Weingarten
, 420 U.S. at 
262Œ263.  Finally, a
s in 
Murtis Taylor
, there is no ev
i-dence 
that 
Chancellor 
interfered
 with the integrity of the 
investigation or otherwise 
engag
ed in any activity 
that 
might have exceeded his permissible
 Weingarten
 role
.  The Respondent
™s threat to suspend him for his union 
steward activity 
therefore v
iolated Section 8(a)(1)
.5 3 Postal Service
, 288 NLRB 864, 868 (1988).
 4 Murtis Taylor
, supra, slip op at 547
Œ548
. 5 Our disse
nting colleague is correct that an employer is free to insist 
on hearing the employee™s own account.  
Weingarten
, 420 U.S. at 260.  
However, Chancellor™s conduct did not run afoul of that principle; 
Chancellor simply tried to ﬁelicit[] favorable facts,ﬂ id
. at 263, by r
e-minding Caraway of what Caraway had said to him in their preinte
r-view meeting.  Id. at 263.  Because we find that Chancellor did not 

exceed the permissible bounds of 
Weingarten
 representation, we need 
not address whether the threat of suspen
sion would have been lawful if 
he had done so.  
 Our colleague™s reliance on 
New Jersey Bell Telephone
 Co.
, 308 
NLRB 277 (1992), is misplaced.  There, the Board found that the r
e-spondent did not violate the Act by ejecting the 
Weingarten
 represent
a-tive fro
m the interview and, when he refused to leave the premises, 
causing his arrest and filing trespass charges against him.  The Board 
expressly declined to pass on whether the Respondent lawfully threa
t-ened him with discipline for his conduct in the interview
, because no 
such violation was alleged.  Id. at 279 fn. 10.  
 CONCLUSIONS 
OF LAW 1. The 
Respondent, Howard Industries, Inc., Tran
s-former Division, is an employer within the meaning of 
Section 2(2), (6)
, and (7) of the Act.
 2. 
The Union is a labor organization within the mea
n-ing of Section 2(5) of the Act.
 (a) The 
Respondent has 
violated Section 8(a)(1) of the 
Act by
 threatening 
Union 
Steward 
Chancellor with disc
i-pline for using a notebook while representing 
employee 
Caraway during an investigatory interview, in violation 
of his rights under Section 7 of the Act.
 3. 
The unfair lab
or practice committed by 
the 
Re-spondent affe
cts commerce within the meaning of Se
c-tion 2(6) and (7) of the Act.
 REMEDY
 Having found that the Respondent has engaged in an 
unfair labor practice, we shall order it to cease and desist 
and to post a notice in a
 conspicuous place in its Laurel, 
Mississippi facility for 60 days.
 ORDER
 The National Labor Relations Board orders that the 
Respondent, Howard Industries, Inc., Transformer Div
i-sion, Laurel, Mississippi, its officers, agents, successors, 

and assigns
, shal
l  1. 
Cease and desist from
 (a) 
Threatening employees with discipline for their u
n-ion activity in providing assistance and counsel to a fe
l-low employee at an 
investigatory interview 
that
 the e
m-ployee reasonably believes might result in disciplinary 

action.
   (b) 
In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
 2. 
Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a) 
Within 14 days after service by the Region, post at 
its facility in Laurel, Mississippi, copies of the attached 
notice marked 
ﬁAppendix.
ﬂ6  Copies of the notice, on 
forms provided by the Regional Director for Region 15, 
after being signed by the Respondent
™s authorized repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in conspicuous places
, including all places where notices to employees are cu
s-
tomarily posted. 
 In addition to physical posting of paper 
notices, notices
 shall be distributed electronically, such 
as by email, posting on an intranet or an internet site, 
6 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuan
t to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
                                                                                                                        HOWARD INDUSTRIES
   305 and/or other electronic means, if the Respondent custo
m-arily communicates with its employees by such means.  
Reasonable steps shall be taken by the Responde
nt to 
ensure that the notices are not altered, defaced, or co
v-ered by any other material.  If the Respondent has gone 
out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at 
its own expense, a copy 
of the notice to all current e
m-ployees and former employees employed by the R
e-spondent at any time since April 7, 2008. 
 (b) 
Within 21 days after service by the Region, file 
with the Regional Director for Region 15, a sworn cert
i-fication of a responsible o
fficial on a form provided by 
the Region attesting to the steps that the Respondent has 
taken to comply.
  MEMBER 
MISCIMARRA
, dissenting.
 In its decision in 
NLRB v. 
J. 
Weingarten, 
420 U.S. 251
 (1975)
, the Supreme Court upheld the Board
™s determ
i-nation that 
an employee has a right, under Section 7 of 
the Act, to union representation at an investigatory inte
r-view the employee reasonably believes may result in 

discipline.  The Court also held, however, that 
ﬁexercise 
of the right may not interfere with legitima
te employer 
prerogatives.
ﬂ  Id. at 258.  Among those prerogatives, 
said the Court, is that the employer 
ﬁis free to insist that 
he is only interested, at that time, in 
hearing
 the emplo
y-ee™s own account of the matter under investigation
.ﬂ  Id. 
at 260.  
Con
trary to my colleagues, I would 
find that the 
Respondent was lawfully exercising this prerogative 

when its agent, Brant Stringer, told 
Union 
Steward James 
Chancellor
, who was holding up a notebook from which 
employee Dasmeon Caraway was reading aloud, to 

ﬁ[g]et the notebook out of there before I suspend you.
ﬂ  Accordingly, I would 
affirm the judge
™s 
finding that the
 Respondent 
did not violate
 Section 8(a)(1).
 The 
relevant
 facts, which are set forth in full in the 
judge
™s decision, are as follows.  In early 
April 2008, 
Caraway failed to use a 
ﬁbreakdown pad
ﬂ to prevent 
denting the transformer components on which he was 

working
.  The Respondent directed Caraway to report to 
human 
resources
.  Caraway requested a union steward, 
and Chancellor arrived to accompan
y him
.  Caraway and 
Chancellor both understood that the meeting was going 
to be an investigatory interview regarding Caraway
™s 
failure to use a breakdown pad.  Prior to the meeting, 
Caraway spoke with C
hancellor
, and Chancellor wrote in 
his notebook, inclu
ding 
the following statement:  
ﬁI ne
v-er was actually trained to do that job.  I only filled in 
when he needed me.  
Im am [sic] 
actually a pay rate 17
-painter.
ﬂ1 Human Resources Generalist Stringer
, an admitted 
statutory supervisor,
 conducted 
the ensuing 
investigatory 
interview.  Stringer asked Caraway various questions, 
including 
what the Respondent had told Caraway
 about 
using breakdown pads
.  At some point during the inte
r-view, Chancellor raised his notebook and tapped on it
 to 
draw Caraway
™s attention 
to the above
-quoted statement.  
Caraway began to read aloud from Chancellor
™s not
e-book.  Stringer told 
Chancellor
 to close the notebook.  
Chancellor refu
sed and continued to hold the notebook 
so that 
Caraway could read 
from it.  S
tringer told Cha
n-cellor to
 ﬁ[g]et the notebook out of there before I suspend 
you[.]
ﬂ  Chancellor complied.  After the interview
, Stringer 
explained to 
Chancellor that using a notebook 
was not a problem, but that he 
ﬁdid not want the emplo
y-ees to use it as a script.
ﬂ  Chancellor had
 used his not
e-book during investigatory interviews in the past, and he 
has continued to do so.  The General Counsel alleged 
that the suspension threat violated the Act.
 In his supplemental decision, the judge recognized that 
a union representative may not 
be prohibited from spea
k-ing or raising extenuating factors, but also that the e
m-ployer is free to insist upon hearing the employee
™s own 
account of the matter under investigation.  Applying th
e-se principles, the judge found that the Respondent la
w-fully ins
isted on hearing Caraway
™s own account
 of the 
matter under investigation, rather than the scripted ve
r-sion Caraway was reading aloud from Chancellor
™s not
e-book.  The judge also found that the Respondent did not 
prohibit Chancellor from presenting whatever 
extenua
t-ing factors he wanted to present on Caraway
™s behalf.  
Accordingly, the judge found that the Respondent did not 
violate Section 8(a)(1), and he dismissed the complaint.
 I would affirm the judge
™s supplemental decision.  As 
the Supreme Court stated,
 a union representative at a 
Weingarten
 interview 
ﬁis present to assist the employee, 
and may attempt to clarify the facts or suggest other e
m-ployees who may have knowledge of them.
ﬂ  420 U.S. at 
260.  There is no question that it is protected conduct for 

a union representative to provide such assistance.  See, 
e.g., 
Corrections Corp. of America
, 347 NLRB 632, 636 
(2006).  At the same time, the Court also made it clear 
that a union representative does not have the right to i
n-terfere 
ﬁwith legitimate employe
r prerogatives.
ﬂ  420 U.S. at 258.  Importantly, the Court
Šquoting from the 
Board
™s own brief
Šstated that the employer 
ﬁis free to 
insist that he is only interested, at that time, in 
hearing
 1 The judge observed that whether this statement was actually true 
was immaterial because the complaint allegation relates to what o
c-curred at 
the investigatory interview.
                                                              DECISIONS OF
 THE NATIONAL LABOR R
ELATIONS BOARD
 306 the employee
™s own account of the matter under invest
i-gation
.ﬂ  Id. at 260.   
 In my view, the Respondent
™s direction that Chance
l-lor put away the notebook or risk suspension fell squar
e-ly within the 
Weingarten
 Court
™s holding that an e
m-ployer is free to insist on hearing the employee
™s own 
account of the matter under 
investigation.  Chancellor 
held up the notebook, tapped on it to draw Caraway
™s 
attention to it, and positioned it so that Caraway could 
read from it.  Caraway proceeded to do so.  Stringer re
a-sonably concluded that Caraway was reciting from a 

ﬁscript
ﬂ wri
tten by Chancellor instead of providing his 
own account of the matter under investigation.  Stringer 

was free to insist, at that time, on hearing Caraway
™s own 
account in his own words.  Acting on that prerogative, 
Stringer told Chancellor to close the not
ebook.  Chance
l-lor refused.  Stringer then enforced the Respondent
™s 
prerogative by threatening Chancellor with suspension if 
he persisted in his refusal.  Respondent did not violate 

Section 8(a)(1) by doing so.  See 
New Jersey Bell Tel
e-phone Co.
, 308 NLRB
 277, 278
Œ280 (1992) (finding that 
employer acted lawfully toward 
Weingarten
 represent
a-tive who exceeded his permissible role when it ejected 

him from the interview, directed him to leave the premi
s-
es, and, on his refusal to do so, caused his arrest and fi
led 
criminal trespass charges against him).
2  As the judge 
found, the Respondent did not prohibit Chancellor from 

presenting whatever extenuating factors he wanted to 
present on Caraway
™s behalf.  Moreover, as Stringer e
x-plained to Chancellor after the int
erview, Chancellor was 
free to use his notebook in 
Weingarten
 meetings (as he 
had done before and continues to do), but he could not 
use it to provide employees with a 
script
 during the i
n-terview.
 My colleagues find that Chancellor
™s conduct during 
the 
interview was protected.  They contend that Chance
l-lor was providing permissible 
ﬁclarification and counsel
ﬂ to Caraway, and they analogize his conduct to that of a 

union representative who asks clarifying questions or 
advises an employee to refrain from a
nswering certain 
questions until clarification is given.  I find their analysis 
unpersuasive.  Chancellor did neither of these things.  He 
held up a notebook, tapped it to direct Caraway
™s atte
n-tion to it, and positioned it so that Caraway could read 
2 I disagree with my colleagues that my reliance on 
New Jersey Bell 
Telephone
 is ﬁmisplaced.ﬂ  As indicated in the text, the Board there 
found that an employer did not violate the Act when it caused an e
m-ployee 
to be arrested
, and then 
filed criminal trespass charges against 
the employee
, when the employee exceeded his permissible role as 
Weingarten
 representative.  Under any reasonable interpretation, 
New 
Jersey Bell Telephone
 supports a finding that the Respondent here did 
not
 violate the Act by merely threatening discipline when Chancellor 
exceeded the permissible scope of his 
Weingarten
 role.
 aloud
 from it, which Caraway proceeded to do.  Stringer 
reasonably concluded that he was not getting Caraway
™s 
account in his own words, and he was entitled to insist on 
getting Caraway
™s account in his own words.  Stringer 
asked Chancellor to desist, and Chanc
ellor refused.  
Chancellor
™s conduct went beyond providing Caraway 
with 
ﬁclarification and counsel
ﬂ as permitted under e
x-tant Board law.
 Although 
Weingarten
 meetings lack the formality 
of Board hearings and other legal proceedings, it is clear 

that no fact
finder or adjudicator would ever permit a re
p-resentative to 
ﬁassist
ﬂ a witness by holding a notebook 
from which 
the witness would read aloud his or her d
e-scription of relevant events.
  Cf. 
U.S. v. Ellisor
, 522 F.3d 
1255, 1276 (11th Cir. 2008) (potential obstruction
-of-justice charge enhancement where defendant was 
ﬁsu
r-reptitiously referring to a sheaf of notes while testif
y-ing
ﬂ).  It is obvious that the Supreme Court itself would 
denounce such actions by a
 Weingarten
 representative, 
given the Court
™s statement in 
Weingarten
 that any ma
n-ager conducting 
an interview may
 ﬁinsist
 that he is only 
interested . . . in hearing 
the employee
™s own account of 
the matter under investigation.
ﬂ  420 U.S. at 260 (emph
a-sis
 added).
    Murtis Taylor Human 
Services Systems
, 360 NLRB 
546 (2014), upon which the majority principally relies, is 
distinguishable from the present case.  In 
Murtis Taylor
, the employer 
ﬁnever explained the allegations being i
n-vestigated,
ﬂ and the Board
 found that the steward
™s inte
r-ruptions and objections were 
ﬁattempts to clarify the i
s-
sues being investigated.
ﬂ  Id., slip op. at 547
.3  Here, by 
contrast, Chancellor did not seek to 
clarify
 the alleg
a-tions against Caraway.  Chancellor and Caraway both 
understood that the interview concerned Caraway
™s fai
l-ure to use 
a breakdown pad
 to prevent denting the tran
s-
former components on which he was working
.  
Rather, 
Chancellor directed Caraway
™s attention to Chancellor
™s 
notebook, from which Caraway then read al
oud as from a 
script, and Chancellor refused to close the notebook 
when Stringer asked him to.  As explained above, Cha
n-cellor
™s conduct interfered with 
the 
Respondent
™s prero
g-atives under 
Weingarten
 and thus exceeded the scope of 
a union representative
™s protected role.
 As the Board has previously observed, the Supreme 
Court in 
Weingarten
 struck a careful balance 
ﬁbetween 
the right of an employer to investigate the conduct of its 

employees at a personal interview, and the role to be 
played by the union rep
resentative present at such an 
interview . . . .
ﬂ  New Jersey Bell Tel
ephone, 308 NLRB 
3 I did not participate in 
Murtis Taylor
, and I express no views on the 
merits of that decision.
                                                                                                                        HOWARD INDUSTRIES
   307 at 279.  For the reasons set forth above, I believe the 
judge struck the correct balance in this case, and my co
l-leagues have not.  Accordingly, I respectfully dissent.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we 
violated Federal labor law and has or
dered us to post and 
obey this N
otice.
 FEDERAL LAW GIVES YOU
 THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL N
OT threaten 
you
 with discipline for 
your
 union 
activity in providing assistance and counsel to a fellow emplo
y-ee at an 
investigatory interview 
that
 the employee reasonably 
believes might result in disciplinary action.
   WE WILL NOT
 in any like or related m
anner interfere 
with, restrain, or coerce you in the exercise of the rights 
set forth above.  
  HOWARD 
INDUSTRIES
, INC
., TRANSFORMER 
DIVISION
  
 The Board
™s decision can be found at 
www.nlrb.gov/case/15
-CA-018637
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 

from the Executive Secretary, National Labor Relations 
Board, 1099 14th Street, N.W., Washington, D.C. 20570, or 
by calling (202) 273
-1940.     Joseph
 A. 
Hoffman
 Jr.,
 and
 Shelly C.
 Skinner,
 Esqs., 
for the 
General Counsel.
 Elmer E. White III, Esq.,
 for the Respondent.
 Roger K.
 Doolittle, Esq
., for the Charging 
Party.
 SUPPLEMENTAL DECISIO
N STATEMENT OF THE 
CASE
 GEORGE 
CARSON 
II, Administrative
 Law Judge. This case 
was tried in Laurel,
 Mississippi, on July 6, 2009, pursuant to a 
consolidated complaint that issued on December 22,
 2008. On 
July 28, 2009, I issued a bench decision in which I found, in 
Case 15
ŒCAŒ018772, that
 the Respondent violated
 the Act by 
removing Union 
Steward Gregory Jones from the plant. I
 found, in Case 15
ŒCAŒ018637, that the Respondent did not 
violate the Act by threatening Union
 Steward James Chance
l-lor with discipline for using notes while representing an e
m-ployee, and
 I recommended that the foregoing complaint all
e-gation be dismissed.
 The Board, in an unpublished Order dated October 22, 2009, 
in the absence of
 exceptions, affirmed my finding regarding the 
removal of Union 
Steward Jones and severed
 Case 15
ŒCAŒ018637 from C
ase 15
ŒCAŒ018637. 
 The Board remanded Case 
15ŒCAŒ018637 to
 me directing that I reconsider the record 
evidence, make credibility determinations, and explain
 the 
basis for my findings. The Board expressed no opinion as the 
correctness of my initial
 dispositi
on of the complaint alleg
a-tion.
 The alleged violation occurred in the course of an investig
a-tive interview with employee
 Dasmeon Caraway, who was 
employed as a painter by the Respondent. In my bench dec
i-sion, I
 found it unnecessary to resolve the varying accounts of 
the 
interview
 insofar as I found that
 any
 threat
 to Chancellor
 ﬁwas not for using notes while representing 
. . . [an] employee, 
. . . [but for]
 showing notes to Mr. Caraway and having him 
read his res
ponse in the investigation.ﬂ Consistent
 with
 the 
Board™s Order, I shall reconsider the record evidence, make 
credibility determinations,
 and explain the basis for my fin
d-ings.
 In early April 2008, employee Caraway failed to use a 
ﬁbreakdown padﬂ which the
 Company uses to prevent denting 
transformer components. 
 On April 7, 2008, he was directed to
 report to 
human 
resources. 
 He requested the presence of a 
union steward. 
 Union 
Steward James
 Chancellor came to a
c-company him. 
 Prior to what both understood wa
s to be an i
n-vestigatory interview, Chancellor 
spoke
 with Caraway. Al
t-hough employee Caraway told Chancellor that he
 was unsure 
why he had been sent to 
human
 resources, the notes taken by 
Union 
Steward
 Chancellor prior to the interview suggest that 
employe
e Caraway was aware that the upcoming
 interview 
related his failure to use a ﬁbreakdown pad.ﬂ Chancellor, purs
u-ant to his conversation
 with Caraway, wrote in his notebook, ﬁI 
never was actually trained to do that job. I only filled in
 when 
he needed me. 
I™m actually a pay rate 17
-painter.ﬂ
 Whether the 
foregoing was true is
 immaterial. The complaint allegation 
relates to what occurred at the investigatory interview.
   DECISIONS OF
 THE NATIONAL LABOR R
ELATIONS BOARD
 308 The investigatory interview was conducted by Human R
e-sources Generalist Brant
 Stringer, an
 admitted supervisor. 
Stringer, Chancellor, Caraway, and Rufus McGill, Caraway™s
 supervisor, were present. Stringer asked Caraway various que
s-tions including what he had
 been told regarding when brea
k-down pads should be used. Supervisor McGill did not test
ify.
 Steward Chancellor recalls that, near the middle of the inte
r-view, he raised his notebook
 and tapped upon it, drawing the 
attention of employee Caraway to the written comment thereon
 relating to lack of training. He recalled that Caraway glanced at 
what was written and then
 asked Generalist 
Stringer
 how he 
could ﬁreceive a warning letter for a job that he was never
 trained on.ﬂ According to Chancellor, Generalist Stringer told 

him to close the notebook or he
 would be suspended. Chance
l-lor refused to cl
ose the notebook, stating that he needed the
 notebook ﬁas a toolﬂ to represent the employee. Upon Chance
l-lor™s refusal, Stringer repeated
 his directive that he close the 
notebook or he would be suspended. He then told Chancellor to
 place the notebook outsi
de of the office, and Chancellor did so.
 Employee Caraway only partially corroborated the testimony 
of Chancellor. He recalled
 that it was near the end of the mee
t-ing that Chancellor called his attention to the entry in the
 note-book relating to a lack of t
raining. He admitted that he ﬁstarted 
reading off of it.ﬂ Stringer told
 Chancellor to ﬁget the notebook 
out of there.ﬂ Chancellor refused, stating ﬁthat was our
 de-fense,ﬂ referring to
 the alleged lack of training. Stringer repea
t-ed his direction, this time
 telling
 Chancellor to ﬁ[g]et the not
e-book out
 of there before I suspend you.ﬂ Chancellor did so.
 Stringer testified that, near the end of the meeting, he o
b-served Chancellor hold up his
 notebook in front of Caraway 
and that Caraway appeared to be reading 
what was written.
 Stringer recalled that he
 told Caraway ﬁnot to do that,ﬂ because 
he wanted Caraway to respond
 ﬁin his own words.ﬂ Chancellor 
refused, stating that he would not remove the notebook ﬁfrom
 how he was holding it in front of Mr. Caraway.ﬂ Foll
owing 
Chancellor™s refusal to remove the
 notebook from in front of 
Caraway, Stringer repeated his direction that Chancellor r
e-move the
 notebook. He admitted stating to Chancellor that if he 
did not put the notebook away that he
 would be ﬁrefusing to 
follow
 instructions.ﬂ
 At that point, Chancellor complied.
 Stringer denied
 making any threat relating to suspension or any 
other form of discipline.
 Chancellor and Stringer agree that, immediately following 
the investigatory interview,
 they spoke together. Chance
llor 
acknowledges that Stringer informed him that his using a
 note-book was not a problem, but that he ﬁdid not want the emplo
y-ees to use it as a script.ﬂ Prior
 to April 7, 2008, Union 
Steward 
Chancellor had carried and utilized his notebook during
 mee
t-ings
 at which he was representing employees, and he has co
n-tinued to do so.
 In assessing the foregoing evidence I find, consistent with 
the mutually corroborative
 testimony of Union 
Steward Cha
n-cellor and Caraway, that Stringer did threaten Chancellor with
 sus
pension. As already noted, Supervisor McGill did not test
i-fy.
 I do not credit Chancellor™s testimony that Stringer, when 
first directing him to close the
 notebook, threatened suspe
n-sion. There would have been no need for any threat of disc
i-pline if 
Chancellor had complied with Stringer™s initial d
i-rective. Consistent with the testimony of
 Caraway, I find that, 
near the end of the interview,
 Stringer told Chancellor to ﬁ[g]et 
the notebook
 out of there before I suspend youﬂ
 after Chance
l-lor
 refused to 
close the notebook and 
had
 continued to hold
 the 
notebook so that Caraway could see it
 and read what was wri
t-ten.
 I further find, consistent Stringer™s observation of Caraway 
and the admission of
 Caraway, that Caraway was ﬁreading off 
ofﬂ the notebook.
 Thi
s was an investigatory interview, not a grievance mee
t-ing. Although a union steward
 may not be prohibited from 
speaking or presenting ﬁextenuating factorsﬂ in an investigatory
 interview, an employer ﬁis free to insist 
. . . [upon] hearing the 
employee™s ow
n account of the
 matter under investigation.ﬂ
 See 
Postal 
Service
, 351 NLRB 1226, 1227 (2007).
 Stringer did not request that Chancellor show him the not
e-book, thus he was unaware
 that Caraway™s recitation relating to 
lack of training was complete at the 
point that he directed
 Chancellor to close his 
notebook.
 Chancellor refused to close 
the notebook that he was using to
 prompt Caraway. He did not 
state that he needed to make, take, or personally use notes. He
 stated that he was using the notebook ﬁas a to
olﬂ which, in the 
context of the interview, was
 consistent with Stringer™s concl
u-sion that Chancellor was providing Caraway with a script.
 Stringer observed that Caraway appeared to be reading, and 
Caraway admitted that he was
 reading. So far as Stringer 
knew, 
there was additional script to be read, and Chancellor did not
 state otherwise. Stringer sought to have Caraway respond in his 
own words rather than read
 from a script. The threat followed 
the refusal of Chancellor to close the notebook which was
 be-ing used ﬁas a toolﬂ to provide Caraway with a script in the 
investigatory interview. It did not
 relate to Chancellor™s making 
or taking notes in his capacity as a 
union steward. See 
Postal
 Service
, 350 NLRB 441, 465 (2007). Chancellor used his not
e-book pri
or to April 7, 2008, and
 has continued to do so since 
that date.
 The complaint alleges that an employee was threatened with 
discipline ﬁfor using notes
 while representing other emplo
y-ees.ﬂ
 Chancellor was not prohibited from taking or making
 notes.
 The thre
at of suspension was made after Chancellor
 re-fused to close the notebook and
 continued to hold the notebook 
so that Caraway could see it and read his response.
 The Respondent
 did not prohibit the Union from presenting 
whatever extenuating factors
 it desire
d to present on behalf of 
employee Caraway. Stringer sought to stop Caraway from
 reading.
 An employer may properly insist upon hearing ﬁthe 
employee™s own account of the
 matter under investigation.ﬂ
 Postal Service
, 351 NLRB at 1226.
 Immediately after the
 con-clusion of the investigatory 
interview,
 Stringer assured Cha
n-cellor that his using a notebook
 was not a problem, but that he 
ﬁdid not want the employees to use it as a script.ﬂ
 Chancellor 
has
 continued to use his notebook in meetings in which he has 
represented employees.
 Chancellor™s
 refusal to close the not
e-book while stating
 that he was using the notebook ﬁas a
 toolﬂ 
suggested that further scripted recitation by Caraway was to 
follow. The threat of discipline
 following the refusal of Cha
n-cellor to 
close the notebook that he was using to provide e
m- HOWARD INDUSTRIES
   309 ployee
 Caraway with a scripted response did not violate the 
Act.
 Having reconsidered the record evidence, made credibility 
determinations, and
 explained the basis for my findings, I rea
f-firm my initial deci
sion that the Respondent did not
 violate the 
Act by threatening employees with discipline for using notes 
while representing other
 employees during investigatory inte
r-views. Insofar as the foregoing allegation is the only
 allegation 
predicated upon the cha
rge in Case 15
ŒCAŒ018637, which as 
been severed, I shall
 recommend that the complaint be di
s-missed.
 CONCLUSION OF 
LAW The Respondent did not violate the National Labor Relations 
Act.
 [Recommended Order omitted from publication.]
   